The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 10, 2015

                                  No. 04-14-00716-CR

                             Francisco Javier AZUARA, JR.,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CRM-000389-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Leave to File Amended Brief is hereby GRANTED.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court